DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.

Response to Amendment
The amendment filed on August 31, 2022 in response to the previous Office Action (07/01/2022) is acknowledged and has been entered.
	Claims 1 – 4 and 8 – 13 are currently pending.
	Claims 2, 4, 6 – 8 and 10 are withdrawn.
	Claims 3 and 5 – 6 are canceled.

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. 
Applicant submits that Stavely does not teach or suggest the claimed combination that recites that the claimed boundary portion extends in a direction that is parallel to a longitudinal direction of the claimed coupling portion (see Remarks p. 2).

Examiner respectfully disagrees.

In Stavely, figure 7 shows that the boundary portion extends in the Y direction. While the coupling portion has a long side in the X direction (horizontally) and the longitudinal direction is in the Y direction. Thus, both the boundary portion and the longitudinal direction of the coupling portion are in the Y direction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9 and 11 – 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stavely et al. (US 2006/0017815).
Regarding claim 1, Stavely discloses, in at least figures 7 and 8, a power supply device to an image sensor comprising: an image sensor assembly (505) in which an image sensor (401) of the rectangular form is mounted on a substrate (¶45-46: Mounted on sensor mounting portion 505 are electronic array light sensor 401); and a pair of circuit substrates (701), each of which is bendable or flexible and from which an electric power is supplied to said image sensor (¶52: Service loops 701 connect main sensor mounting portion 505 of circuit carrier 702 with connecting portion 703 and other logic mounting portion 704. Preferably, service loops 701 are flex circuit regions each with a single circuit layer, for maximum flexibility. Other logic mounting portion 704 may preferably comprise multiple circuit layers, and may hold circuitry that interacts with sensor 401 and coils 506-509. Such circuitry may comprise a timing generator for sensor 401, power amplifiers for controlling the current flowing in coils 506-509), wherein one of the circuit substrates is provided on one side of the image sensor, and another of the circuit substrates is provided on an opposing side of the image sensor (fig. 7); each of said circuit substrates includes: a first connecting portion (see annotated figure 7 below) configured to be connected to said image sensor assembly; a coupling portion extending from said first connecting portion (see annotated figure 7 below); and a second connecting portion provided on one end of said coupling portion in a direction in which said coupling portion is extending (see annotated figure 7 below), and each of said circuit substrates is bent along a boundary portion between said first connecting portion and said coupling portion toward a direction of the height of said image sensor assembly (see fig. 8), the boundary portion extends in a direction that is parallel to a longitudinal direction of the coupling portion (see fig. 8, labeled 701), and said coupling portion is bent or curved toward a the direction intersecting with a the direction in which said coupling portion is extending (see fig. 8).

Regarding claim 9, Stavely et al. discloses all of the aforementioned limitations of claim 1. Stavely also teaches wherein each of said second connecting portion is located outside the image sensor assembly and faces inward (fig. 8:).

 
    PNG
    media_image1.png
    413
    509
    media_image1.png
    Greyscale


Claim 11 is rejected for the same reasons as claim 1, supra.

Claim 12 is rejected for the same reasons as claim 1, supra.

Regarding claim 13, Stavely et al. discloses all of the aforementioned limitations of claim 1. Stavely also teaches wherein the circuit substrate is bendable and flexible (fig. 8, ¶52, 55: service loops 701 are flex circuit regions each with a single circuit layer, for maximum flexibility).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698